         Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN EATON                                :    Civil No. 1:19-cv-01518
                                          :
             Plaintiff,                   :
                                          :
              v.                          :
                                          :
XPO LOGISTICS WORLDWIDE,                  :
INC.                                      :
                                          :
              Defendant.                  :    Judge Sylvia H. Rambo

                              MEMORANDUM

        Before the court is Defendant XPO Logistics Worldwide, Inc.’s (“XPO”)

Motion to Dismiss for Failure to Join an Indispensable Party. (Doc. 9.) For the

reasons stated below, the court shall deny Defendant’s motion.

   I.      BACKGROUND

        Plaintiff John Eaton (“Mr. Eaton”), a United States citizen and Pennsylvania

resident, claims that XPO Logistics Worldwide, Inc. violated his rights under the

Americans with Disabilities Act (“ADA”) and the Pennsylvania Human Resources

Act (“PHRA”). (Doc. 1, ¶¶ 1, 15.) In September 2015, Mr. Eaton worked at an XPO

warehouse in Camp Hill, Pennsylvania, for several weeks.           He alleges that

immediately after his hire, he was subjected to harassment and discrimination based

on his deafness. Mr. Eaton alleges that an XPO employee driving a forklift behind

him would speed up, then abruptly hit his brakes and honk his horn, knowing Mr.

Eaton could not hear him. After Mr. Eaton complained, his XPO supervisor

                                          1
       Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 2 of 13




confronted the employee about messing with Mr. Eaton because he is deaf. The

harassment continued, so Mr. Eaton was transferred to another XPO warehouse.

      At the second warehouse too, Mr. Eaton experienced negative treatment. An

XPO employee who was asked to train Mr. Eaton stated, “I’m not working with that

deaf motherfucker,” and subsequently threw a plastic ball at his face after Mr. Eaton

reported the incident to his supervisor. (Id., ¶ 23). The XPO Line Boss to whom Mr.

Eaton reported that incident found it funny and told Mr. Eaton he could “go to the

door” with his complaint. (Id., ¶ 24).

      Mr. Eaton was thereafter transferred back to the first warehouse, but the poor

treatment resumed. When Mr. Eaton complained, he was transferred to a different

department. On September 30, 2015, an XPO Main Supervisor approached Mr.

Eaton’s direct supervisor and aggressively stated, “I want that motherfucker right

there,” signaling Mr. Eaton. (Id., ¶ 29.) Later that day, the Main Supervisor again

approached and repeated his demand. As requested, Mr. Eaton reported to the Main

Supervisor who waved him away.            Mr. Eaton intended to inform his XPO

supervisors of this incident, but he was terminated before he could. XPO did not

explain the reason for his termination.

      Plaintiff alleges he was terminated because of his disability and in retaliation

for requesting reasonable accommodations and complaining of disability-based

discrimination. Having exhausted his federal and state administrative remedies, he


                                          2
         Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 3 of 13




filed this suit on September 3, 2019.                This court has original subject matter

jurisdiction over the ADA claim because it is a federal question and has

supplemental jurisdiction over the PHRA claim.

       On December 3, 2019, XPO moved to dismiss the claim pursuant to Rule

12(b)(7). (Doc. 9.) XPO maintains that it never employed Mr. Eaton. XPO alleges

that REM Staffing Companies (“REM”) employed Mr. Eaton and assigned him to

the XPO facility as a temporary worker pursuant to a staffing contract. XPO claims

that Mr. Eaton worked exclusively with REM employees, was supervised and paid

by REM, and should have reported incidents to REM supervisors. XPO further

alleges it did not maintain a personnel file for Mr. Eaton, receive complaints from

Mr. Eaton, have record of Mr. Eaton’s transfers, or employ any of the individuals

identified in the complaint. XPO claims it only tracked the hours Mr. Eaton worked.

       In support of these facts, Defendant filed three documents: a signed statement

of a Site Operations Manager (“Manager Statement”), a copy of Mr. Eaton’s July

2016 Pennsylvania Human Relations Commission complaint (“PHRC Complaint”),

and a staffing contract between REM Staffing, Inc. and Jacobson Warehouse

Company, Inc. d/b/a Norbet Dentressangle (“Staffing Agreement”).1 In the Manager

Statement, the Site Operation Manager states, inter alia, that Mr. Eaton was an REM


1
  XPO referenced the contract in a footnote to its statement that XPO “has a long-standing business
relationship with REM that is governed by a contract for provision of workers at various facilities.”
(Doc. 10, p. 7). Without explaining its relationship to the contracting party, XPO implies privity.
                                                 3
        Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 4 of 13




employee, worked only with REM employees, and was paid and supervised by

REM. It states that XPO did not receive any reports from Mr. Eaton and that XPO

did not know about Mr. Eaton’s hearing impairment. Plaintiff’s PHRC Complaint

indicates that he “was assigned by REM to work at [XPO]’s location.” (Doc. 10, p.

32.) Under the Staffing Agreement, REM must, inter alia, assign employees to the

Jacobson facilities; reserve the right of supervision, direction and control; report and

pay employee wages; and ensure compliance with all laws and regulations

(expressly including the ADA). The Staffing Agreement likewise requires Jacobson

Warehouse Company Inc. to, inter alia: “properly supervise” assigned employees in

its facility; “properly supervise, control, and safeguard its premises, process, or

systems”; and provide a safe work site, appropriate information, training, and safety

equipment. (Id., pp. 37-38).

      Defendant argues the claim must be dismissed because REM is a necessary

and indispensable party whose joinder is feasible under Rule 19. Defendant claims

it did not employ Mr. Eaton or the employees named in the complaint and that REM

was responsible for virtually all of Plaintiff’s allegations. Defendant argues that the

court cannot in equity or good conscience permit the suit to proceed without REM.

      Plaintiff argues that REM is not a necessary party. Plaintiff requests the court,

at the motion to dismiss stage, disregard Defendant’s statements that expressly

contradict factual allegations in Plaintiff’s complaint. Alternatively, Plaintiff argues


                                           4
          Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 5 of 13




that, if the court accepts Defendant’s evidence as true, Defendant could still be liable

as a joint tortfeasor through its contractual obligations to REM. The motion has

been fully briefed and is thus ripe for review.

   II.      STANDARD OF REVIEW

         In a Rule 12(b)(7) motion to dismiss for failure to join a party, the moving

party bears the burden of showing that a non-party is both necessary and

indispensable under Rule 19. Pitts. Logistics Sys., Inc. v. C.R. England, Inc., 669 F.

Supp. 2d 613, 618 (W.D. Pa. 2009) (cited in Disabled in Action v. Se. Pa. Transp.

Auth., 635 F.3d 87, 97 (3d. Cir. 2011)). In reviewing such a motion, “the court must

accept all factual allegations in the complaint as true and draw all reasonable

inferences therefrom in favor of the non-moving party.”           Id. (citing Jurimex

Kommerz Transit G.M.B.H. v. Case Corp., 65 F. App'x. 803, 805 (3d Cir. 2003)).

The court may consider “evidence outside of the pleadings” when ruling on a Rule

12(b)(7) motion. Jurimex Kommerz Transit G.M.B.H. v. Case Corp., 201 F.R.D.

337, 340 (D. Del. 2001), aff'd, 65 F. App’x 803 (3d Cir. 2003); see also Davis Cos.

v. Emerald Casino, Inc., 268 F.3d 477, 480 n.4 (7th Cir. 2001); Citizen Band

Potawatomi Indian Tribe of Olka. v. Collier, 17 F.3d 1292, 1293 (10th Cir. 1994)

(quoting 5A Charles A. Wright & Arthur R. Miller, Federal Practice and

Procedure § 1359, at 427 (1990)). This does not, however, open the door for parties

to submit any documents they would like. Instead, the court may only consider


                                           5
        Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 6 of 13




documents that are “integral to or explicitly relied upon in the complaint” or any

“undisputedly authentic document that a defendant attaches as an exhibit to a motion

to dismiss if the plaintiff’s claims are based on the document.” In re Rockefeller

Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and citations

omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125, 133 n.7 (3d

Cir. 2016).

       “The purpose of Rule 19 is to aggregate into the litigation all the parties whose

joinder is necessary for a just adjudication.” Massaro v. Bard Access Sys., Inc., 209

F.R.D. 363, 365 (E.D. Pa. 2002). Rule 19 outlines a two-step inquiry to determine

whether a case may proceed without joining the non-party. Develcom Funding, LLC

v. Am. Atl. Co., No. 1:09-cv-1839, 2009 WL 2923064, *2 (D. N.J. Sept. 9, 2009).

First, the court analyzes whether the person is “necessary” under Rule 19(a).2 Gen.

Refractories Co. v. First State Ins. Co., 500 F.3d 306, 312 (3d Cir. 2007). The person

must be joined if joinder is “feasible” and if at least one of two conditions is met:

       (1) in the person’s absence complete relief cannot be accorded among
           those already parties, or

       (2) the person claims an interest relating to the subject of the action and
           is so situated that the disposition of the action in the person's absence
           may (i) as a practical matter impair or impede the person’s ability to
           protect that interest or (ii) leave any of the persons already parties
           subject to a substantial risk of incurring double, multiple, or
           otherwise inconsistent obligations by reason of the claimed interest.

2
  Although the terms “necessary” and “indispensable” no longer appear in the language of the rule,
they remain useful designations and continue to be used in subsequent cases.
                                                6
          Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 7 of 13




FED. R. CIV. P. 19(a)(1). Joinder is feasible if the person is “subject to service of

process” and the joinder would not destroy diversity jurisdiction. Id. Second, if

joinder is necessary but the person cannot feasibly be joined, then the court must

analyze factors under Rule 19(b) to determine whether the person is “indispensable”

to the fair resolution of the case. Gen. Refractories Co., 500 F.3d at 313 (citing

Janney Montgomery Scott, Inc. v. Shepard Niles, Inc., 11 F.3d 399, 404 (3d Cir.

1993)). If the person is found indispensable, then the case must be dismissed without

prejudice. Id. See also Cummings v. Allstate Ins. Co., No. 11-cv-02691, 2012 WL

2327855, *4 (E.D. Pa. June 19, 2012). On the other hand, if the person is not even

found “necessary” under 19(a), then the court need not reach the question of

“indispensability” in 19(b). Gen Refractories Co., 500 F.3d at 312.

   III.    DISCUSSION

       Both the ADA and the PHRA protect individuals with disabilities from

adverse employment actions. See 42 U.S.C. § 12101 et seq.; 43 PA. STAT. ANN.

§ 955(a). The ADA prohibits employers from “discriminat[ing] against a qualified

individual on the basis of disability in regard to … discharge of employees, … job

training, and other terms, conditions, and privileges of employment.” 42 U.S.C.

§§ 12111(2), 12112(a). In order to state a claim under the ADA, a plaintiff must

first establish that he or she “(1) has a ‘disability’; (2) is a ‘qualified individual’; and

(3) has suffered an adverse employment decision because of that disability.” Tice v.
                                             7
        Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 8 of 13




Centre Area Transp. Auth., 247 F.3d 506, 512 (3d Cir. 2001) (citation

omitted).3 Where a staffing firm and its client are joint employers, guidance from

the Equal Employment Opportunity Commission holds both responsible for

providing reasonable accommodations:

       Where a staffing firm and its client are joint employers of a staffing
       firm worker with a disability, are both obligated to provide a reasonable
       accommodation that the worker needs on the job? Yes. Because each
       qualifies as an employer of the staffing firm worker, each is obligated
       to provide a reasonable accommodation needed on the job, absent
       undue hardship, if it has notice of the need for the accommodation.

U.S. Equal Emp. Opportunity Comm’n, Notice No. 915.002, Enforcement

Guidance: Application of the ADA to Contingent Workers Placed by Temporary

Agencies and Other Staffing Firms (2000).

       Here, fundamental to both claims is the dispute about which entity employed

Mr. Eaton. Plaintiff alleged he was XPO’s employee. (See Doc. 1, ¶ 15 (“Defendant

hired plaintiff.”); ¶ 16 (“Throughout his employment with Defendant, Plaintiff…”);

¶ 34 (“Defendant terminated Plaintiff’s employment.”)). XPO contradicts Plaintiff

by citing the Manager Statement and PHRC Complaint to show REM employed Mr.

Eaton. (Doc. 10, p. 6.). By citing the PHRC Complaint in his own statement of facts,

Plaintiff apparently adopts Defendant’s exhibit and affirms that REM assigned him


3
  The PHRA is “interpreted consistently” with the ADA and shares “the same standard for
determination of liability.” McNelis v. Pa. Power & Light Co., 867 F.3d 411, 414 (3d Cir. 2017)
(citation omitted). As such, the claims will be analyzed together.

                                              8
        Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 9 of 13




to the XPO facility. (Doc. 12, p. 3). However, the fact that REM assigned Mr. Eaton

to the facility does not disprove that XPO employed him.                Existence of an

employment relationship, where not specifically defined by statute,4 is a fact-specific

inquiry that weighs various factors pursuant to agency common law. Nationwide

Mut. Ins. Co. v. Darden, 503 U.S. 318, 322-24 (1992). Whether a person is jointly

employed depends on several factors, including their “level of control over [him],

which entity hired and paid him, and which entity generally controlled his day-to-

day activities.” Washington v. Client Network Servs. Inc., 590 F. App’x 126, 130

(3d Cir. 2014) (citations omitted). Drawing inferences in favor of the non-moving

party, the court infers for the purpose of this motion that XPO and REM jointly

employed Mr. Eaton.        The court also accepts Plaintiff’s allegations that the

employees referenced in the complaint, whom XPO disclaims as REM’s, are XPO’s

employees. (See e.g., Doc. 1, ¶¶ 20-25).

      Having addressed this factual dispute, the court turns to its legal implication

on whether REM must be joined. The court first recognizes that REM’s joinder is

feasible. Neither party argues that REM would not be subject to service of process

or that this court would lose jurisdiction. However, because the court finds REM is




4
 The ADA merely defines employer as “a person engaged in an industry affecting commerce who
has 15 or more employees for each working day…” and an employee as “an individual employed
by an employer.” 42 U.S. C. §§ 12111(4), 12111(5)(A).
                                            9
       Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 10 of 13




not necessary under Rule 19(a), it need not determine whether REM is indispensable

under Rule 19(b).

      In determining whether REM is necessary, the first inquiry is whether the

court can “accord complete relief among existing parties” without joining the absent

person. FED. R. CIV. P. 19(a)(1)(A). “Completeness is determined on the basis of

those persons who are already parties, and not as between a party and the absent

person whose joinder is sought.” Gen. Refractories Co., 500 F.3d at 313 (citation

omitted). Courts also consider the interests of “the public in avoiding repeated

lawsuits on the same essential subject matter.” Id. at 315 (citing FED. R. CIV. P. 19

advisory committee's notes). This provision “stresses the desirability of joining

those persons in whose absence the court would be obliged to grant partial or

‘hollow’ rather than complete relief to the parties before the court.” FED. R. CIV. P.

19(a) advisory committee’s notes. Where the substantive law imposes joint liability

on more than one party, complete relief can be afforded without joining all the co-

obligors. See Janney Montgomery Scott, Inc., 11 F.3d at 405-06 (finding joint and

several liability under contracts law and determining that complete relief could be

granted without joining a co-obligor to the contract). Rule 19(a) does not disrupt the

well-established rule that “a tortfeasor with the usual ‘joint-and-several’ liability is

merely a permissive party to an action against another with like liability.” Gen.

Refractories Co., 500 F.3d at 315.


                                          10
       Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 11 of 13




      Here, if successful in his claim, Mr. Eaton could be afforded complete relief

against XPO. Plaintiff pleaded that XPO is liable as an employer for discriminating

against Mr. Eaton, a qualified individual, by subjecting him to discriminatory

conditions and discharging him on the basis of his deafness. The fact that Plaintiff

may also have a suit against REM as a joint employer would not render his relief

against XPO incomplete or hollow. Because XPO and REM are both employers

obligated to comply with the ADA, the statutory scheme is compatible with the

common law principle of joint and several liability, permitting Plaintiff to sue only

one party for what may be an indivisible harm caused by both parties. See United

States v. Alcan Aluminum Corp., 964 F.2d 252, 268-69 (3d Cir. 1992) (interpreting

the common law principle of joint and several liability into a statutory scheme to

impose full liability on each party who caused a single, indivisible harm and

remanding to allow the defendant to prove the fact-specific issue of divisibility).

Furthermore, because res judicata would bar Plaintiff from later suing REM,

efficiency interests do not favor joinder. Plaintiff could be afforded complete relief

in the present suit against Defendant.

      The second inquiry is whether disposing of the action without joining REM

would impair or impede REM’s ability to protect its claimed interest in the matter.

See FED. R. CIV. P. 19(a)(1)(B)(i). “[I]t must be shown that some outcome of the

federal case that is reasonably likely can preclude the absent party with respect to an


                                          11
        Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 12 of 13




issue material to the absent party's rights or duties under standard principles

governing the effect of prior judgments.” Gen. Refractories Co., 500 F.3d at 316

(quoting Janney Montgomery Scott, 11 F.3d at 409). Defendant argues that “[a]ny

decision this Court renders in REM’s absence would be prejudicial to REM and

Defendant since REM hired, assigned, supervised and paid Plaintiff.” (Doc. 10, p.

12). Defendants in Janney Montgomery Scott argued (albeit unsuccessfully) that

collateral estoppel and preclusion doctrines would impair the absent entity’s

interests, but Defendant here does not identify, nor can the court adduce, which of

REM’s interests is at stake or how this action would prejudice that interest.

       The final inquiry is whether proceeding without joining REM would leave

XPO “subject to substantial risk of incurring double, multiple, or otherwise

inconsistent obligations because of the interests.” FED. R. CIV. P. 19(a)(1)(B)(ii).

Defendant’s allegation of impaired interests, as cited in the previous paragraph, lacks

specificity and the support of case law. While the Staffing Agreement is relevant to

indemnification between REM and XPO, it does not absolve XPO of liability for

actions alleged in the complaint.5 “[T]he possibility that [the defendant] may have

a right of reimbursement, indemnity, or contribution against [the absent party] is not




5
  The court notes that Plaintiff neither accepted nor disputed the Staffing Agreement’s authenticity
but conditioned its argument citing the Staffing Agreement on the court’s acceptance of its
veracity. (Doc. 12, pp. 8-9.) The court would reach the same outcome whether or not it analyzed
the Staffing Agreement.
                                                12
         Case 1:19-cv-01518-SHR Document 13 Filed 06/02/20 Page 13 of 13




sufficient to make [the absent party] indispensable.” Janney Montgomery Scott, Inc.,

11 F.3d at 412 (citing Field v. Volkswagenwerk AG, 626 F.2d 293, 298 (3d Cir.

1980)). In Janney Montgomery Scott, Inc., the court applied this logic to find the

defendant was not subject to double or multiple liability because he remained free

to implead or to separately sue the absent entity for contribution or indemnification.

Id. at 412. Similarly, any rights of XPO to indemnity or contribution from REM are

not prejudiced by this action. Thus, XPO is not subject to any substantial risk of

multiple or inconsistent obligations.

   IV.     CONCLUSION

      Defendant did not meet its burden to prove that REM is a necessary party

without whom this case cannot proceed. Without joining REM, parties may be

afforded complete relief, REM’s interests are not impaired, and XPO will not be

subject to double or inconsistent liability. For these reasons, the court denies XPO’s

motion. An appropriate order shall follow.



                                              s/Sylvia H. Rambo
                                              SYLVIA H. RAMBO
                                              United States District Judge


Dated: June 2, 2020




                                         13
